Petition for Writ of Mandamus Denied and Opinion filed February 25, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00057-CV



    IN RE AMY I. LEE, M.D., AMY I. LEE, M.D., P.A., JAYME LYNN
   ADAMS, CRNA, AND U.S. ANESTHESIA PARTNERS, INC., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-39088

                         MEMORANDUM OPINION

      On January 25, 2021, relators Amy I. Lee, M.D., Amy I. Lee, M.D., P.A.,
Jayme Lynn Adams, CRNA, and U.S. Anesthesia Partners, Inc. filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Kristen
Brauchle Hawkins, presiding judge of the 11th District Court of Harris County, to
(1) vacate the trial court’s order of January 11, 2021; (2) submit evidence on Dr.
Carlos Ferrari’s proportionate responsibility or comparative negligence; and (3)
sign the order filed by relators.

      Because relators have not shown they are entitled to mandamus relief, we
deny the petition for writ of mandamus.




                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                          2